Exhibit 99.1 Condensed Consolidated Interim Financial Statements of Almaden Minerals Ltd. First Quarter Ended March 31, 2012 NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited consolidated interim financial statements of Almaden Minerals Ltd. for the three months ended March 31, 2012 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the consolidated interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of the consolidated interim financial statements by an entity’s auditor. Almaden Minerals Ltd. (an exploration stage company) Condensed consolidated interim statements of financial position (Unaudited - Expressed in Canadian dollars) March 31, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 14) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) Inventory (Note 6) Non-current assets Investments in associates (Note 7) Exploration and evaluation assets deposit (Note 10(g)(vi)) Reclamation deposit Contingent share receivable (Note 8) Property, plant and equipment (Note 9) Exploration and evaluation assets (Note 10) TOTAL ASSETS LIABILITIES Current liabilities Accounts payable and accrued liabilities EQUITY Share capital (Note 11) Reserves (Note 11) Deficit TOTAL EQUITY AND LIABILITIES Commitments (Note 15) These consolidated financial statements are authorized for issue by the Board of Directors on May 10, 2012. They are signed on the Company's behalf by: /s/Duane Poliquin /s/James E. McInnes Director Director Almaden Minerals Ltd. (an exploration stage company) Condensed consolidated interim statements of comprehensive loss (Unaudited - Expressed in Canadian dollars) Three months ended March 31, $ $ Revenue Interest income Other income Expenses (income) Write-down of interest in mineral properties General and administrative expenses (Schedule 1) General exploration expenses Share-based payments - Operating loss Other income (loss) Income on mineral property options - Gain (loss) on equity investment (Note 7) Gain (loss) on sale of marketable securities Loss on fair-value of contingent share receivable (Note 8) - Gain (loss) on sale of property, plant and equipment Foreign exchange loss Loss before income taxes Income tax recovery - Net loss for the period Other comprehensive income Net change in fair value ofavailable-for-sale financial assets, net of tax of nil Reclassification adjustment relating to available-for-sale financial assets disposed of in the period, net of tax of nil Other comprehensive income for the period Total comprehensive loss for the period Basic and diluted net loss per share (Note 13) Almaden Minerals Ltd. (an exploration stage company) Condensed consolidated interim statements of cash flows (Unaudited - Expressed in Canadian dollars) Three months ended March 31, $ $ Operating activities Net loss for the period Items not affecting cash Income tax recovery - (Gain) loss on equity investment Depreciation (Gain) loss on sale of marketable securities Loss on fair value of contingent share receivable - Income on mineral property options - Write-down of interest in mineral properties Share-based payments - Gain (loss) on sale of property, plant and equipment Changes in non-cash working capital components Accounts receivable and prepaid expenses Accounts payable and accrued liabilities Net cashed used in operating activities Investing activities Reclamation deposit - Marketable securities Net proceeds Property, plant and equipment Purchases Net proceeds Assets classified as held for sale - Mineral properties Costs Net proceeds - Net cash from (used in) investing activities Financing activities Issuance of shares, net of share issue costs - Net cash from financing activities - Net cash inflow (outflow) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash and cash equivalents information - Note 14 Interest paid - - Interest received Taxes paid - - Taxes received - - Almaden Minerals Ltd. (an exploration stage company) Condensed consolidated interim statements of changes in equity (Unaudited - Expressed in Canadian dollars) Share capital Reserves Number of Equity settled employee Available-for- sale financial Total shares Amount benefits Warrants assets reserves Deficit Total $ Balance, January 1, 2011 Share-based payments - Private placements - Shares issued for cash on exercise of warrants - Fair value of warrants allocated to shares issued on exercise - Total comprehensive loss for the period - Balance, March 31, 2011 Shares issued for cash on exercise of stock options - Fair value of share options allocated to shares issued on exercise - Share-based payments - Private placements - Shares issued for cash on exercise of warrants - Fair value of warrants allocated to shares issued on exercise - Total comprehensive loss for the period - Balance, December 31, 2011 Total comprehensive loss for the period - Balance, March 31, 2012 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 1.Nature of operations Almaden Minerals Ltd. (the “Company” or “Almaden”) was formed by amalgamation under the laws of the Province of British Columbia, Canada, and its principal business activity is the exploration of mineral properties. The address of the Company’s registered office is Suite 950 –1199 West Hastings Street, Vancouver, BC, Canada V6E 3T5.The Company is in the process of exploring its mineral properties and has not yet determined whether these properties contain mineral reserves that are economically recoverable.The recoverability of amounts shown for mineral properties is dependent upon the establishment of a sufficient quantity of economically recoverable reserves, the ability of the Company to obtain necessary financing or participation of joint venture partners to complete the development of properties and upon future profitable production or proceeds from the disposition of mineral properties. 2.Basis of preparation (a)Statement of compliance with International Financial Reporting Standards These condensed consolidated interim financial statements, including comparatives, have been prepared in accordance with International Accounting Standards (“IAS”) 34 “Interim Financial Reporting” (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). (b)Basis of preparation These condensed consolidated interim financial statements have been prepared on the basis of accounting policies and methods of computation consistent with those applied in the Company’s December 31, 2011 consolidated annual financial statements. The preparation of interim financial statements in conformity with IAS 34 requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets and liabilities, income and expenses. Actual results may differ from these estimates. These condensed consolidated interim financial statements do not include all of the information required for full annual financial statements. These condensed consolidated interim financial statements, including comparatives, have been prepared on the basis of IFRS standards that are published at the time of preparation. 7 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 2.Basis of preparation (Continued) (b)Basis of preparation (continued) Adoption of new and revised standards and interpretations The IASB issued a number of new and revised International Accounting Standards, IFRS amendments and related interpretations which are effective for the Company’s financial year beginning on or after January 1, 2012. For the purpose of preparing and presenting the financial statements for the relevant periods, the Company has consistently adopted all these new standards for the relevant reporting periods.At the date of authorization of these financial statements, the IASB and IFRIC has issued the following new and revised Standards and Interpretations which are not yet effective for the relevant reporting periods: (i) In December 2010, the IASB issued an amendment to IAS 12 – Income taxes that provide a practical solution to determining the recovery of investment properties as it relates to the accounting for deferred income taxes. This amendment is effective for annual periods beginning on or after July 1, 2011, with earlier adoption permitted.In addition, amendments to IFRS 7 Financial Instruments: Disclosures are effective for annual periods beginning on or after July 1, 2011 and introduce enhanced disclosure around transfers of financial assets and associated risks. The Company does not anticipate that these amendments will have a significant impact on its condensed consolidated financial statements. (ii) The following Standards are effective for annual periods beginning on or after January 1, 2013. The Company is assessing the impact of these standards. IFRS 10 Consolidated Financial Statements will replace existing guidance on consolidation in IAS 27 Consolidated and Separate Financial Statements, and SIC 12 Consolidation – Special Purpose Entities. IFRS 11 Joint Arrangements will replace IAS 31 Interests in Joint Ventures, and SIC 13 Jointly Controlled Entities – Non-monetary Contributions by Venturers. IFRS 12 Disclosure of Interests in Other Entities is the new Standard for disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates and unconsolidated structured entities. IFRS 13 Fair Value Measurement was issued to remedy the inconsistencies in the requirements for measuring fair value and for disclosing information about fair value measurement in various current IFRSs. IAS 27 Separate Financial Statements has been updated to require an entity presenting separate financial statements to account for those investments at cost or in accordance with IFRS 9 Financial Instruments. IAS 28 Investments in Associates and Joint Ventures has been revised and it is to be applied by all entities that are investors with joint control of, or significant influence over, an investee. (iii) The following Standard is effective for annual periods beginning on or after January 1, 2015. The Company is assessing the impact of this standard. 8 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 2.Basis of preparation (Continued) (b)Basis of preparation (continued) Adoption of new and revised standards and interpretations (continued) IFRS 9 Financial Instruments (‘‘IFRS 9’’) was issued to replace IAS 39, Financial Instruments: Recognition and Measurement. IFRS 9 addresses the classification and measurement of financial assets. IFRS 9 was subsequently reissued in October 2010, incorporating new requirements on accounting for financial liabilities. (c)Functional currency The presentation currency of the Company and the functional currency of the Company and each of its subsidiaries are expressed in Canadian dollar. 3.Significant accounting policies These unaudited condensed consolidated interim financial statements have been prepared in accordance with IFRS as issued by the IASB on a basis consistent with those followed in the Company’s most recent annual financial statements for the year ended December 31, 2011. These unaudited condensed consolidated interim financial statements do not include all note disclosures required by IFRS for annual financial statements, and therefore should be read in conjunction with the annual financial statements for the year ended December 31, 2011.In the opinion of management, all adjustments considered necessary for fair presentation of the Company’s financial position, results of operations and cash flows have been included.Operating results for the three month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. 4.Accounts receivable and prepaid expenses Accounts receivable and prepaid expenses consist of the following: March 31, December 31, Accounts receivable HST receivable Allowance for doubtful accounts Prepaid expenses 9 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 5.Marketable securities Marketable securities consist of equity securities over which the Company does not have control or significant influence.Marketable securities are designated as available for sale and valued at fair value.Unrealized gains and losses due to period end revaluation to fair value, other than those determined to be other than significant or prolonged losses, are recorded as other comprehensive income or loss.During the three months ended March 31, 2012, the Company determined that $Nil (March 31, 2011 - $Nil) of unrealized loss recorded in available-for-sale financial assets was a result of significant or prolonged losses. 6.Inventory Inventory consists of 1,597 ounces of gold which is valued at the lower of average cost or mining and estimated net realizable value.The market value of the gold at March 31, 2012 is $2,656,442 (December 31, 2011 - $2,547,173). 7.Investments in associate Gold Mountain Mining Corporation On July 26, 2011, the Company closed an Asset Sale Agreement under which Gold Mountain Mining Corporation (“Gold Mountain”) acquired 100% of the Elk gold deposit. Almaden retains a 2% NSR in the project.Under the terms of the agreement, Almaden received 35 million common shares of Gold Mountain.As part of the transaction, Almaden assigned and sold 8.25 million common shares of Gold Mountain at $0.355 per share for gross proceeds of $2,928,750 and now holds 26.75 million common shares of Gold Mountain.Upon completion of the transaction, Duane Poliquin (Chairman and Director of Almaden) and Morgan Poliquin (President, CEO and director of Almaden) became Directors of Gold Mountain. Almaden is accounting for this investment using the equity accounting method as the Company has determined that significant influence exists. Almaden has recorded its equity share of Gold Mountain’s gain during the three months ended March 31, 2012 in the amount of $159,094 (March 31, 2011 - $Nil). The fair value of the investment at March 31, 2012 is $10,700,000 (December 31, 2011 - $14,177,500). The following table summarizes the financial information of Gold Mountain for its years ended December 31, 2011 and 2010: December 31 Total Assets $ $ Total Liabilities $ $ Revenue $ $ - Net income (loss) $ $ ) 10 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 8.Contingent share receivable As part of the Asset Sale Agreement with Gold Mountain, Almaden received an additional 2 million common shares held in escrow subject to the following conditions: i. 1,000,000 common shares upon the establishment of one million ounces of measured or indicated reserves of gold on the property; and ii. 1,000,000 common shares upon the establishment of an additional one million ounces of measured and indicated reserves of gold on the property. Any bonus shares not released from escrow within five years will be cancelled.The Company has recorded a contingent share receivable of $120,000 (March 31, 2011 - $Nil) based on management’s best estimate of the fair value of the common shares as at March 31, 2012 and a loss on fair value adjustment of $24,000 (March 31, 2011 - $Nil) in the statement of comprehensive loss during the three month ended March 31, 2012. On October 14, 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property to Goldgroup Mining Inc. (“Goldgroup”).The Company retains in its Mexican subsidiary an undivided 1.5% NSR in Caballo Blanco.In consideration, Goldgroup paid to Almaden cash consideration of US$2.5 million and issued 7 million of its common shares.An additional 7 million common share will be issued to Almaden under the following conditions: i. 1,000,000 common shares upon commencement of commercial production on the Caballo Blanco project, ii. 2,000,000 common shares upon measured and indicated resources including cumulative production reaching 2,000,000 ounces of gold, iii. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 5,000,000 ounces of gold, and iv. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 10,000,000 ounces of gold. The Company has recorded a contingent share receivable of $482,700 (March 31, 2011 - $Nil) based on management’s best estimate of the fair value of the common shares as at March 31, 2012 and a loss on fair value adjustment of $156,000 (March 31, 2011 - $Nil) in the statement of comprehensive loss during the three month ended March 31, 2012. 11 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 9.Property, plant and equipment Automotive equipment Furniture and fixtures Computer hardware Computer software Geological library Field equipment Leasehold improvements Drill equipment Total $ Cost December 31, Additions - Disposals - March 31, Accumulated depreciation December 31, Disposals - ( 38,730) Depreciation - March 31, Carrying amounts December 31, - March 31, - 12 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three months ended March 31, 2012 (Unaudited - Presented in Canadian dollars) 10.Exploration and evaluation assets Tuligtic El Cobre ATW Willow Caldera San Carlos Other Properties Total Mineral properties $ Acquisition costs Opening balance (December 31, 2011) 1 Additions - Proceeds from options - Proceeds received from options on mineral properties in excess of cost-reclassified to income - Closing balance (March 31, 2012) 1 Deferred exploration costs Opening balance (December 31, 2011) - Costs incurred during the period Drilling and related costs - Professional/technical fees - Claim maintenance/lease cost - Geochemical - Travel and accommodation - Geology, exploration - Supplies and misc. - - - Geophysical, geosciences - Reclamation, environmental - Recoveries
